United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT              February 3, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                              No. 04-30747
                            Summary Calendar
                     ______________________________


LINDA P.    ADAMS,
                                      Plaintiff-Appellant,
versus


JOHN E.    POTTER, Postmaster General,
                                      Defendant-Appellee.


                         ---------------------
            Appeal from the United States District Court
                For the Eastern District of Louisiana
                       USDC No. 2:03-CV-2587-K
                        ----------------------
Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Linda P. Adams (hereafter “Adams”) filed suit against John E.

Potter, the Postmaster General of the United States Postal Service

(“the Postmaster General”), in the United States District Court for

the Eastern District of Louisiana alleging in a one-page complaint

that her employer, the U.S. Postal Service, abolished her job as an

operator and failed to grant her a modified position because of her

race, color, gender, and in retaliation for previous complaints



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
made by her to the Equal Employment Opportunity Commission.            The

Postmaster    General   answered,   denying   the   charges   of   Adams’s

complaint and further asserting the defenses of failure to exhaust

administrative remedies and lack of jurisdiction. The parties

agreed in writing to permit the magistrate judge to resolve the

controversy. The Postmaster General moved for summary judgment and

the magistrate judge granted the same.        Adams timely appealed to

this Court.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the magistrate judge in her “Order and Reasons” filed under date

of May 27, 2004, we affirm the final judgment entered on that same

day which dismissed all of Adams’s claims against the Postmaster

General with prejudice.

      AFFIRMED.